Citation Nr: 1422349	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-21 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul J. Goldstein, Attorney at Law


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from May 1952 to July 1954.  The Veteran died in February 2009.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

The appellant was scheduled for a Board hearing at the ROIC in February 2014.  In a February 2014 letter, the appellant's representative withdrew the appeal and indicated that the appellant would not appear at the hearing.  Therefore, the request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(a) (2013).


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for the cause of the Veteran's death, the Board received notification from the appellant's representative that requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal from the denial of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204. 

In a February 2014 letter, the appellant's representative satisfied the criteria for a proper withdrawal of the appeal for the issue of entitlement to service connection for the cause of the Veteran's death.  Hence, there remain no allegations of errors of fact or law for appellate consideration and the claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is dismissed. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


